United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2567
                       ___________________________

                                  Shaun C. Allen

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   John Staley, Sheriff, Lonoke County Detention Center; Bufford, Lt, Lonoke
 County Detention Center; John Does, Major, Lonoke County Detention Center;
  Captain, Lonoke County Detention Center; Lonoke County; Dallas, Officer,
 Lonoke County Detention Center; Margie Grigsby, Assistant Jail Administrator,
                         Lonoke County Detention Center

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: February 11, 2016
                           Filed: February 17, 2016
                                [Unpublished]
                                ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Shaun Allen appeals after the district court1 adversely granted
summary judgment in his 42 U.S.C. § 1983 action, which alleged that Lonoke
County, Sheriff John Staley, Lieutenant Bufford, Assistant Jail Administrator Margie
Grigsby, and Officer Dallas had subjected him to unconstitutional conditions of
confinement. Upon de novo review, we conclude that the grant of summary judgment
was proper because the evidence in the record and all reasonable inferences
therefrom, even when viewed in the light most favorable to Allen, established beyond
genuine dispute that the conditions of his confinement were not unconstitutional. See
 Holt v. Howard, 806 F.3d 1129, 1132 (8th Cir. 2015) (standard of review); see also
Farmer v. Brennan, 511 U.S. 825, 832 (1994) (Eighth Amendment protects prisoners
from cruel and unusual punishment, which imposes duty on prison officials to
provide humane conditions of confinement); Wilson v. Seiter, 501 U.S. 294, 304
(1991) (conditions of confinement may violate Eighth Amendment when prisoner was
deprived of identifiable human need such as food, warmth, or exercise).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                         -2-